Citation Nr: 0817993	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  06-11 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death and related death benefits.

2. Entitlement to dependency and indemnification compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1936 to July 
1945.  He was the recipient of the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.

The Board observes that the original claim for benefits based 
on service-connected cause of death was denied in an April 
2005 rating decision.  Thereafter, the appellant submitted 
additional evidence, and her claim was readjudicated in a 
September 2005 rating decision.  The appellant then filed a 
notice of disagreement (NOD), timely with both the April 2005 
and September 2005 rating decisions.  Therefore, the Board 
determines that the April 2005 rating decision is the 
unfavorable decision on appeal.  Cf. Jennings v. Mansfield, 
509 F.3d 1362 (2007) (a claim becomes final and subject to a 
motion to reopen only after the period for appeal has run, 
and any interim submissions before finality must be 
considered by the VA as part of the original claim).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As reported on the veteran's death certificate, he died in 
February 2004, and the immediate cause of death was 
peritonitis due to mesenteric ischemia due to claustridium 
difficle [sic] colitis.  At the time of death, the veteran 
was service-connected for PTSD; scar, GSW, face, moderately 
severe disfigurement; lichen planus, hypertrophic, extensive 
lesions and itching; residuals of old injury to left 
shoulder; and residuals of old fracture, right foot.  The 
appellant argues that the veteran's non-service connected 
asthma was secondary to his non-service connected sinus 
disorders, which in turn, she argues, were secondary to his 
service-connected GSW to the face and that the asthma 
contributed to his deteriorating health, leading to his 
inability to overcome the illness that led to his death.
 
The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  Contributory cause 
of death is inherently one not related to the principal 
cause.  

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  In order to be 
a contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, or that there was a causal 
relationship between the service-connected disability and the 
veteran's death.  38 C.F.R. § 3.312(c)(1).  If the service-
connected disability affected a vital organ consideration 
must be given to whether the debilitating effects of the 
service-connected disability rendered the veteran less 
capable of resisting the effects of other diseases.  38 
C.F.R. § 3.312(c)(2).

In support of her contentions, the appellant has supplied 
medical opinions from two of the veteran's treating 
physicians that discuss his asthma in relation to his 
service-connected disabilities.  Dr. M. indicates that the 
veteran's in-service GSW and subsequent reconstructive 
surgery resulted in chronic sinus disease.  He then states 
that, based on his experience treating the veteran for 
asthma, he felt that it was very likely that his chronic 
asthma was at least aggravated by the veteran's previous 
service-related injuries with chronic sinus disease and a 
sinobrachial syndrome.  As such, he opined that the veteran's 
in-service injuries aggravated and were likely the primary 
causative factor for the veteran's pulmonary disease. 

Dr. B. reports that he had treated the veteran for 20 years 
and that during that time, the veteran had suffered from 
chronic asthma and a history of chronic sinus-related 
problems probably all related to the in-service GSW and 
extensive reconstructive surgery.  Dr. B. opines that it was 
without any question that the veteran's pulmonary-related 
status was related to his previous injuries, as well as 
chronic sinus problems.  

Additionally, in a November 2004 cardiology treatment record, 
one month prior to death, the physician stated that the major 
issues the veteran had faced recently related to steroid-
dependent asthma.  Consequently, the Board determines that a 
remand is required in order to obtain a VA opinion as to 
whether the veteran's asthma was related to his service-
connected GSW, and if so, whether the debilitating effects of 
his asthma rendered the veteran less capable of resisting the 
effects of other diseases, ultimately leading to his death.

The Board also notes that the appellant has not submitted 
treatment records from either Dr. B. or Dr. M. or from the 
facility where the veteran was treated immediately prior to 
death.  Such records would be helpful to the Board in 
deciding the appellant's claim.  Thus, the appellant should 
be requested to submit such records or to provide VA with 
authorization to obtain them.

Finally, the VCAA is applicable to the instant claim.  Under 
the VCAA, VA must inform a claimant about the information and 
evidence not of record that is necessary to substantiate the 
claims, the information and evidence that VA will seek to 
provide, the information and evidence that the claimant is 
expected to provide, and request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claims.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In this regard, the Board notes that an April 
2005 letter informed the appellant of how to establish 
entitlement to death benefits and DIC, how VA would assist 
her in developing her claims, and her and VA's obligations in 
providing such evidence for consideration, and requested that 
she provide any evidence in her possession to VA.  The letter 
did not inform her of the evidence necessary to establish 
service connection for the cause of the veteran's death.  

Additionally, the Court of Appeals for Veterans Claims' 
(Court) decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), is 
relevant to the instant claim.  Under Dingess/Hartman, VCAA 
notice requirements apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  Disability ratings do not apply to cause of 
death claims; however, the appellant should be provided with 
the relevant notice with regard to effective dates. 

Further, the Board notes that, while the appeal was pending, 
the Court issued a decision with regard to the content of 
VCAA notices relevant to DIC claims.  See Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  In Hupp¸ the Court held that a 
notice with regard to a claim for DIC benefits must include 
(1) a statement of the conditions (if any) for which the 
veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected disability and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a disorder not yet service connected.  Additionally, 
if the claimant raises a specific issue regarding a 
particular element of the claim, the notice must inform the 
claimant of how to substantiate the assertion, taking into 
account the evidence submitted in connection with the 
application.  

In the present case, the April 2005 letter informed the 
appellant of the evidence necessary to support a claim for 
DIC benefits when the cause of death was service-connected.  
However, the letter did not inform her of the disabilities 
for which the veteran was service-connected, how to 
substantiate a claim for DIC based on a non-service connected 
disorder, or of the evidence she must submit to support her 
specific contentions with regard to the veteran's asthma and 
its relationship to his service-connected disabilities and 
death.  The Board also notes that the appellant was not 
provided notice of the requirements for entitlement to DIC 
under 38 U.S.C.A. § 1318.  For these reasons, the Board 
determines that a remand is also necessary to afford the 
appellant proper VCAA notice prior to readjudication of her 
claim by VA.

Accordingly, the case is REMANDED for the following action:

1.	The appellant should be issued a letter 
informing her of the evidence required 
to substantiate a claim of service 
connection for the cause of the 
veteran's death and an effective date, 
in accordance with VCAA and the Court's 
decisions in Pelegrini and 
Dingess/Hartman.  

Additionally, the letter should address 
the elements required under Hupp.  
Specifically, the letter should inform 
the appellant of the veteran's service-
connected disabilities, explain the 
evidence and information required to 
substantiate a DIC claim based on a 
non-service connected disorder, and 
address her claims regarding the 
relationship between the veteran's 
asthma and his service-connected 
disabilities and death.

Finally, the letter should invite the 
appellant to submit additional 
treatment records from Dr. B., Dr. M., 
and the facility where the veteran was 
treated prior to his death, as well as 
any other treatment records she may 
identify as relevant.  The appellant 
should be provided with a VA Form 21-
4142, Authorization and Consent to 
Release Information to VA, so she may 
request that VA obtain any relevant 
records on her behalf.
The appellant should be allowed a 
reasonable amount of time to respond to 
this notice. 

2.	If, and only if, there is competent 
evidence of a possibility that asthma 
was related to a service-connected 
disability and that asthma caused, 
contributed to cause, or materially 
hastened death, or rendered the veteran 
less capable of resisting the effects 
of other diseases that resulted in 
death, an opinion from an appropriate 
specialist should be obtained with 
regard to a relationship between the 
veteran's asthma and his death.  The 
claims file should be made available to 
the physician for review, and his or 
her report should reflect that such 
review occurred.  The report should 
specifically address the following 
questions:

a.	Is it at least as likely as not 
(50 percent or greater 
probability) that the veteran's 
asthma was causally or 
etiologically related to his 
service-connected disability of a 
GSW to the face, to include any 
surgery or other treatment for the 
injury and any sinus disorders the 
veteran may have incurred as a 
result of such injury and 
treatment?

b.	If the answer to question (a) is 
positive, is it at least as likely 
as not (50 percent or greater 
probability) that the debilitating 
effects of the veteran's asthma 
caused, contributed to cause, or 
materially hastened death, or 
rendered the veteran less capable 
of resisting the effects of the 
peritonitis, mesenteric ischemia, 
or claustridium difficle [sic] 
colitis that led to his death?

The term "as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation or 
aggravation as it is to find against 
it.

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the appellant's 
claim should be readjudicated, to 
include all evidence received since the 
December 2005 statement of the case.  
The appellant and her representative 
should then be issued a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



